DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed on 01/06/2021 with respect to the claims 1, 2, 18, and 19 regarding the new amendments to the claims 1, 18, and 19 have been considered but since the amendments contain new amended subject matter, which has not been examined prior, arguments regarding the new amended subject matter will not be addressed for the sake of brevity, however how the prior art reads on the amended subject matter in the claims is addressed in the rejection in the current office action found below.

Dependent claim 2 is not allowable for being dependent on independent claim 1 which is not allowable for the reasons discussed above.

The examiner thanks the applicant for indicated that the Watanabe et al US Publication No. 2006/0192660 was incorrectly show in the previously rejection as Watanabe et al US Publication No. 2006/019260. This has been corrected.

The applicant argues of the Felten et al reference on page 10, last paragraph that “Felten does not remedy the above-noted deficiencies of Bronson and Watanabe”. The Felten et al reference was not used to reject any claim 1, 18, or 19 limitations.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bronson US Publication No. 2002/0139394 in view of Watanabe et al US Publication No. 2006/0192660.

Regarding claim 1 Bronson discloses of Fig. 1 – 11, of applicant’s an image processing apparatus (paragraph computer 110), comprising: a spin window (paragraph 0031 rotating shield 24 is a spin window on housing 10); a camera configured to capture an image via the spin window (paragraph 0056 and 0072 camera 52 configured to capture an image via the spin window 24); an image processor configured to generate a display image based on the captured image (paragraph 0072 image processor 116 inputs the captured image by the camera 52 and generates a display image 120 on monitor 112 based on the captured image 120); and a display device configured to: display the generated display image (paragraph 0072 the display device monitor 112 displays the generated image 120 by the image processor 116 from the camera 52 being a camera 52 for capturing images where (paragraph 0030) the camera lens 20 is receiving or emitting optical light per (paragraph 0037) the field of view angle of the lens 20);

Bronson discloses a method of a camera system processor that captures images 

Watanabe et al teaches a method of detecting and displaying obstacles with a wide camera and using a display highlight to indicate the obstacle on the display. Watanabe et al teaches of Fig. 1 – 24, of applicant’s wherein the camera is a wide-angle camera (paragraph 0057 first camera 104 and the second camera 103 includes a wide-angle lens in order to capture an angle of 140 degree in a horizontal direction); wherein the generated display image includes an obstacle (paragraph 0070 - 0074 the obstacle detecting process means 131 recognizes the obstacle as a solid object and displays the obstacle in the image captured by the range of the cameras 103 and 104 on the display 105 to the driver);

Watanabe et al further teaches of applicant’s and calculate a destination of the obstacle on a road displayed in the generated display image (paragraph 0074 the obstacle detecting process means 131 recognizes the obstacle as a solid object and displays the obstacle in the image captured by the range of the cameras 103 and 104 on the display 105 to the driver. Paragraph 0072 predicts an estimated traveling locus of 

Watanabe et al further teaches of applicant’s display the generated display image including the obstacle (paragraph 0070 - 0074 the obstacle detecting process means 131 recognizes the obstacle as a solid object and displays the obstacle in the image captured by the range of the cameras 103 and 104 on the display 105 to the driver); and update a position of the generated display image based on the calculated destination of the obstacle (paragraph 0059 the surrounding monitoring ECU 107 detects an object in the first image captured by the first camera 104 and the second image captured by the second camera 103, and the object is displayed on the display 105 in a manner where the object is enclosed in the highlighting frame W. Paragraph 0087 when the obstacle moves, the position of the obstacle after a predetermined time can be estimated by detecting the positional difference of the obstacle and calculating the traveling direction and the traveling speed of the obstacle. If the estimated position of the obstacle after a predetermined time is on the estimated traveling locus of the vehicle 102, even if the vehicle 102 is traveling straight, the obstacle may approach to and collides with the vehicle 102. Thus, the highlighting frame W for the obstacle is created, and such created highlighting frame W is displayed on the combined image and displayed on the display 105 as shown in FIG. 22 and 23. Thus, the driver can confirm the existence of the obstacle, which may approaches to and collides with the vehicle 102 in advance such that the surrounding monitoring ECU 107 updates a position of the generated display image on display 105 based on the calculated destination of the obstacle in the highlighting frame W); 

Therefore, it would have been obvious to one of ordinary skill before the effective filing date to modify the circuitry of Bronson in a manner similar to Watanabe et al. Doing so would result improving Bronson invention in a similar way as Watanabe et al – namely the ability to provide a method of detecting and displaying obstacles with a wide camera and using a display highlight to indicate the obstacle on the display, in Watanabe et al invention, to the method of a camera system that displays captured images on a monitor in Bronson invention.

Regarding claim 18 of the combination of Bronson in view of Watanabe et al, Bronson further discloses of applicant’s an image processing method and an image processing apparatus (paragraph 0079 computer based software operating system performs the method operations of the computer 110 being an image processing apparatus).

Regarding claim 19 of the combination of Bronson in view of Watanabe et al, Bronson further discloses of applicant’s a non-transitory computer-readable medium having stored thereon computer-readable instructions, which when executed by an image processing apparatus, cause the image processing apparatus to execute operations (paragraph 0079 computer based software operating system program performs the method operations of the computer 110. Paragraph 0099 memory and data processing functions may be located within a general purpose computer located within computer terminal 110 such that memory in computer terminal 110 is a non-.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bronson US Publication No. 2002/0139394 in view of Watanabe et al US Publication No. 2006/0192660 as applied to claim 1 above, and further in view of Felten et al US Publication No. 2008/0116093.

Regarding claim 2 the combination of Bronson in view of Watanabe et al teaches a method of a camera system processor that captures images through a shield with a sweeping wiper arm over a camera lens and displays the captured images on a monitor with a method of detecting and displaying obstacles with a wide camera and using a display highlight and sound to indicate the obstacle on the display but do not expressively teach to execute distortion correction process on the captured image;

Felten et al teaches a method of correcting captured image distortion form a fisheye lens. Felten et al teaches of applicant’s to perform distortion correction processing on the captured image (paragraph 0092 distortion correction module manipulates image data obtained by the remote video inspection system 100 to remove distortions relating to size, angle, non-linearity, color rendition, contrast, focus, aliasing, unevenly-distributed illumination, and optical color separation, and to correct or remove .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.                                                                                                                                  

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MARK T MONK/Primary Examiner, Art Unit 2696